DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 02/04/2022 (“02-04-22 OA”), the Applicant amended independent claims 1 and 20, cancelled claim 11 and added new claim 21 in a reply filed on 04/08/2022.
	Currently, claims 1-10 and 12-21 are pending.
Response to Arguments
Applicant’s amendments to independent claims 1 and 20 have overcome the prior-art rejections as set forth under line item numbers 1-3 in the 02-04-22 OA.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
	Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 11 as set forth under line item number 4 in the 02-04-22 OA.
	Claims 2-10 are allowed, because they depend from the allowed claim 1.
	Independent claim 12 is allowed, because claim 12 includes previously-indicated allowable subject matter of claim 12 as set forth under line item number 5 in the 02-04-22 OA.
	Claims 13-19 are allowed, because they depend from the allowed claim 12.
	Independent claim 20 is allowed, because claim 20 has been amended to include previously-indicated allowable subject matter of claim 9 and the limitations of independent claim 1, which claim 9 depends from, as set forth under line item number 4 in the 02-04-22 OA.
	Claim 21 is allowed, because claim 21 depends from the allowed claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895             


/JAY C CHANG/Primary Examiner, Art Unit 2895